Citation Nr: 0403449	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-04 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.  The veteran died in March 2001, and the appellant is 
his surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 RO decision, which denied the 
appellant's claim of service connection for the cause of the 
veteran's death. 

In May 2003, the appellant testified at a hearing at the RO 
before the undersigned Veterans Law Judge. 

The Board notes that this appeal is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant and her representative if 
further action is required on her part.


REMAND

The appellant claims that the veteran's death was caused by 
disability incurred in service.  Specifically, she maintains 
that the veteran's service-connected cold injury residuals of 
both feet contributed to his demise.  At a May 2003 hearing, 
she testified that she had had training as a nurse and had 
seen a problem similar to the veteran's in the nursing home 
where she worked, where a patient had died after a couple of 
days of having circulatory problems in his feet.  She said 
that she had thereafter advised the veteran to see a doctor 
but he ignored her recommendation.  

The veteran died in March 2001, and his death certificate 
lists the immediate cause of death as cardiopulmonary arrest 
(of a duration of minutes) due to respiratory failure (of a 
duration of hours) due to bilateral pneumonia (of a duration 
of days).  The death certificate also lists chronic 
obstructive pulmonary disease as a significant condition 
contributing to death but not related to the above-listed 
causes.  An autopsy was not performed.  

At the time of the veteran's death, service connection was 
established for cold injury residuals of the left foot (30 
percent disabling) and cold injury residuals of the right 
foot (30 percent disabling), with an award of a total 
disability rating based on individual unemployability due to 
service-connected disability, effective from June 1998.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).  

A preliminary review of the record shows that the veteran was 
an inpatient at the Doctors Hospital of Manteca at the time 
of his death in March 2001.  The terminal hospital records 
are of record.  One of the doctors who attended the veteran 
at Doctors Hospital where he was admitted the day before his 
death was Isabel Bacay, M.D.  She also served as the 
certifying physician on the veteran's death certificate.  

In an April 2001 statement, Dr. Bacay indicated that the 
veteran's VA physician provided her with the veteran's 
medical history, but she did not elaborate on this history.  
Dr. Bacay then opined upon review of this history that it was 
"highly possible that [the veteran's] death was caused by 
multiple problems" to include his "longstanding problem 
with peripheral vascular disease that resulted after a 
frostbite suffered during the Korean War."  She concluded 
that because there was no autopsy performed on the veteran 
"we can only surmise that his demise was a result of 
multiple, severe medical problems."  

In an earlier April 2001 statement, Steven Li, M.D., the 
veteran's treating VA physician noted that the veteran had 
several medical issues ongoing before he was seen at the 
emergency room of Doctors Hospital.  Dr. Li described the 
veteran's recent history of tuberculosis and left ankle pain 
that was an exacerbation of his service-connected frostbite 
disability.  Dr. Li stated that whether it was a combination 
of these preexisting diseases and his recent hospitalization 
that ultimately led to the veteran's demise was unclear 
because he did not have an opportunity to examine the veteran 
during his last days.  He added that it should be taken into 
consideration as a potential contributor if, as the appellant 
mentioned, the veteran's emergency room admission was 
preceded by persistent swelling in the ankle and leg region.  
(It is noted that a March 2001 emergency room admittance 
report indicates that the veteran's extremities were without 
edema.)  

In light of the appellant's contentions and the inconclusive 
medical opinions of Dr. Bacay and Dr. Li, it is the Board's 
judgment a medical opinion is warranted with regard to what 
extent, if any, the veteran's service-incurred cold injury 
residuals of the feet contributed to the cause of his death.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should arrange for the claims 
file to be reviewed by a VA physician in 
order to clarify the cause(s) of the 
veteran's death and the etiology of the 
condition(s) that led to the cause of the 
veteran's death.  The physician should be 
requested to identify all immediate, 
underlying and contributory causes of 
death, to include identifying any 
disability that contributed substantially 
or materially to the veteran's death, or 
combined with other disability led to 
death, or aided or lent assistance to the 
cause of death.  In particular the 
physician should be requested to provide 
an opinion as to whether it is likely, 
unlikely or at least as likely as not, 
that the veteran's service-connected cold 
injury residuals of the feet caused, or 
contributed substantially or materially to 
cause the veteran's death.  Any supporting 
rationale and evidence relied upon in the 
claims file should be noted with attention 
to the medical opinions in the record.  

2.  The claims file also should be 
reviewed to ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002), and its implementing 
regulations, is completed.  

3.  After completion of the foregoing, the 
RO should readjudicate the appellant's 
claim of entitlement to service connection 
for the cause of the veteran's death.  If 
the decision remains adverse to the 
appellant, the RO should provide her and 
her representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




